Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9-13 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al (US Pub. No. 2007/0203776) in view of Salgado et al (US Pub. 2008/0239365).

As claim 1, Austin discloses an information processing apparatus managed by an administrator and used by a plurality of users, comprising: a display device; and a processor coupled to the display device (Abstract) and configured to: 
control the display device to display secret information which by default is unmasked for a user and masked for the administrator (Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).” By default, the owner of the resume (a user) information is unmasked for the, and masked for employers (administrator)),
receive a disclosure request from the administrator for the secret information (Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).”);
receive a disclosure permission having a specific period for the secret information of the target job from the user ([0072], particularly, “To prevent abuse of this process, each employer can only request a particular resume once during a particular time period, for example, a thirty-day period.”) and
after receiving the disclosure permission, control the display device to display to the administrator without any masks the secret information in the specific period and control the display device to display to the administrator second information for which the secret information is masked as the second information is dated outside of the specific period, wherein the secret information and the information are owned by the same owner of the secret information (Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).”, owner’s of the resume could have multiple resumes which would require specific requests to unmask the masked information).
However, Austin does not explicitly disclose a target job comprises the secret information with the user owning the target, wherein the target job is among multiple jobs processed by the information processing apparatus.
But, Salgado discloses a target job comprising secret information with a user owning the target job, wherein the target job among multiple jobs processed by the information processing apparatus (Fig. 3, labels S108, S110 and [0048]-[0049], particularly, “At S108, the user may select mask type rules for applying certain types of mask to the highlighted or otherwise selected text elements, for example, by selecting mask colors…At S110 a job description is created for the print job, which in the exemplary embodiment, includes rules for masking based on the user selections.” And [0054], particularly, “At S120, the modified document, including masks, is output on the output device. In one embodiment, the output device prints the document with each instance of the specified text element masked in the desired color. In another embodiment, the scanned hardcopy is displayed on a recipient's computer screen with the specified elements masked in the desired color.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Austin and Salgado in order to extend Austin’s system to a broader range of applications such as the management of print jobs.

As to claims 10 and 11, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claim 2, the teachings of Austin and Salgado as combined for the same reasons set forth in claim 1’s rejection further disclose the processor is configured to transmit the request for the disclosure of the secret information comprising: transmit disclosure request information requesting the disclosure of the secret information to a contact address of the user of the target job obtained from user information that includes contact addresses of the plurality of users (Austin, Abstract, “The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).” And [0070], with Salgado disclosing “target jobs” see rejection of claim 1).

As to claim 3, the teachings of Austin and Salgado as combined for the same reasons set forth in claim 1’s rejection further disclose the processor is configured to cancel a secrecy setting of the secret information according to a disclosure permission in response to the transmitted disclosure request (Austin, Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).”)

As to claim 4, the teachings of Austin and Salgado as combined for the same reasons set forth in claim 1’s rejection further disclose the processor is configured to receive the disclosure request from the user comprising: receive the disclosure request from the administrator for each item set as the secret information from among a plurality of items included in job information of the target job (Austin, Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).”, owner’s of the resume could have multiple resumes which would require specific requests to unmask the masked information with Salgado disclosing “target jobs” see rejection of claim 1).

As to claim 5, the teachings of Austin and Salgado as combined for the same reasons set forth in claim 1’s rejection further disclose the processor is configured to receive the disclosure permission from the user comprising: receive the disclosure permission from the user of the target job for each item for which the disclosure request is received (Austin, Abstract, “This system would also provide for a method in which any user on the network (i.e. the Internet) who wanted to view the unmasked version of the resume would be granted the ability to send a confidential request directly to the owner of the resume (job candidate) over an Internet-based application for permission to view the entire (unmasked) resume. The system would further provide for a method in which the owner of the resume would be informed of the requests through the internet application and given the identity of the requesters (employers).”)


As to claim 9, the teachings of Austin and Salgado as combined for the same reasons set forth in claim 1’s rejection further disclose after the processor is configured to select one or more target jobs satisfying a specified condition, the processor is further configured to select a disclosure request related to secret information in the selected one or more target jobs (Salgado, [0048]-[0049], particularly, “A layered approach to management of requests allows the system to respond suitably to many types of requests flexibly, if a request requires a human assistant, an expediter or searcher guide may be assigned to the task. If a request requires access to confidential information, a confidential guide, who may access, but not reveal content of private or redacted records is assigned to respond to the request.”). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Austin and Salgado in view of Reddy et al (US Pub. No. 2010/0027054), hereafter, “Reddy.”

As to claim 6, the combination of Austin and Salgado discloses the parent claim but does not disclose the processor is configured to limit the request for of the secret information in a case in which it is determined that an error has occurred in a processing of the target job. But Reddy discloses a processor is configured to limit the request for of the secret information in a case in which it is determined that an error has occurred in a processing of the target job (Reddy, [0140], particularly, “The "Print" button will become available when a job is selected from the list…If a job is protected (printed with a username/password by using Pharos.RTM. Popups) and the password is not the same as the user's password in the Pharos.RTM. Server, then the user will be prompted for the correct password for the job before allowing it to be printed.”).     

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Kirkland, Salgado, Nunn with Reddy in order to provide to manage a plurality of tasks more easily via a list.

As to claim 7, the combination of Austin, Salgado, and Reddy as combined for the same reasons set forth in claims 1 and 6’s rejections further discloses a reception unit displays a job list including one or more jobs for which an error is determined to have occurred, and receives a selection of the target job from the job list (Reddy, [0140], particularly, “The "Print" button will become available when a job is selected from the list…If a job is protected (printed with a username/password by using Pharos.RTM. Popups) and the password is not the same as the user's password in the Pharos.RTM. Server, then the user will be prompted for the correct password for the job before allowing it to be printed.”). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Austin and Salgado in view of Gollogly (US Pub. No.2019/0311147).
 
As to claim 12, the combination of Austin and Salgado discloses the parent claim but does not disclose the processor is further configured to: control the display device to display in a menu multiple categories of the secret information associated with the disclosure request from the administrator, wherein the multiple categories comprises a first category and a second category, receive a selection of the first category in the received disclosure permission, and display the first target job without any masks to the first category in the secret information.  However, Gollogly discloses a processor is further configured to: control the display device to display in a menu multiple categories of the secret information associated with the disclosure request from the administrator, wherein the multiple categories comprises a first category and a second category, receive a selection of the first category in the received disclosure permission, and display the first target job without any masks to the first category in the secret information ([0065]-[0068], particularly, “The front-end UI may be used, in communication with permissioned blockchain 450, to control access to information based on classification level, and to provide users with utilities to associate classification labels with the information that they create…The front-end UI may also provide secure document management, including applying classification labels to content uploaded to data repositories, displaying classification labels for items displayed in repository views, displaying dynamic color-coded security banners representing classification level of content currently displayed in a data repository, automatically filtering repository views based upon user, location, and network security accesses stored in permissioned blockchain 450, automatically filtering repository search results based upon the user, location, and network security accesses stored in permissioned blockchain 450, and performing intelligent document fingerprinting with a configurable word search to filter, block and audit access attempts.”)  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Austin and Salgado with Gollogly in order to provide a means for a user to customize security measures thereby ensuring that sensitive information remains safe.

As to claim 13, the teachings of Austin, Salgado, and Gollogly as combined for the same reasons set forth in claim 1 and 12’s rejections disclose the processor is further configured to: not receive a selection of the second category in the received disclosure permission, and display the first target job with masks to the second category in the secret information ([0065]-[0068], particularly, “The front-end UI may be used, in communication with permissioned blockchain 450, to control access to information based on classification level, and to provide users with utilities to associate classification labels with the information that they create…The front-end UI may also provide secure document management, including applying classification labels to content uploaded to data repositories, displaying classification labels for items displayed in repository views, displaying dynamic color-coded security banners representing classification level of content currently displayed in a data repository, automatically filtering repository views based upon user, location, and network security accesses stored in permissioned blockchain 450, automatically filtering repository search results based upon the user, location, and network security accesses stored in permissioned blockchain 450, and performing intelligent document fingerprinting with a configurable word search to filter, block and audit access attempts.” “filtering views” reading on “not receiving”). 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452